DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson et al. (8,025,045) in view of Wolff et al. (9,926,833).
Pettersson et al. (Figures 1 and 9-11) discloses a shutter structure 40 of a heat exchanger 10 for a vehicle (title) comprising: 
a screen (45a’, 45c’) arranged on a rear side of the heat exchanger 10 in which heat is exchanged between heat exchange medium and outside air; and
a screen winding unit (49a-e) capable of moving the screen (45a’, 45c’) with respect to the heat exchanger 10 by winding the screen (45a’, 45c’), wherein
the heat exchanger 10 is one of a plurality of heat exchangers (10, 20, 30), and
an opening (46a’, 46c’) is formed in a part of the screen (45a’, 45c’);
 	but does not disclose the plurality of heat exchangers (10, 20, 30) do not to overlap with each other in a front-rear direction of the vehicle.

a screen 20 arranged on a front side of the heat exchanger 202 in which heat is exchanged between heat exchange medium and outside air; and
the heat exchanger 202 is one of a plurality of heat exchangers 202, 204 arranged not to overlap with each other in a front-rear direction of the vehicle 10 for the purpose of minimizing air pressure drop through the heat exchangers.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Pettersson et al. the plurality of heat exchangers do not to overlap with each other in a front-rear direction of the vehicle for the purpose of minimizing air pressure drop through the heat exchangers as recognized by Wolff et al..  Furthermore, it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)
Regarding claim 2, Pettersson et al. (column 6, lines 52-62) discloses the opening (46a’, 46c’) has a plurality of opening patterns different from each other to control respective ventilation amounts of the plurality of heat exchangers (10, 20).
	Regarding claim 3, Figure 1 of Pettersson et al. discloses the two adjacent heat exchangers 10, 20 are a charge air cooler and exhaust gas cooler, wherein the heat exchange media is different among the plurality of heat exchangers 10, 20.
Regarding claim 4, Pettersson et al. (column 3, lines 58-62 and column 4, lines 12-16) discloses each of the heat exchangers 10, 20 includes a plurality of tubes through which the heat exchange medium flows, and
the opening (46a’, 46c’) is formed such that a difference in the amount of air hitting adjacent tubes of the plurality of tubes is less than or equal to a predetermined value.

Regarding claim 6, Pettersson et al. (column 4, lines 34-39) discloses a blower configured to send outside air to pass through the heat exchanger 10, wherein a wind speed distribution is generated in the outside air passing through the heat exchanger 10 by operating the blower, and
the opening (46a’, 46c’) is formed at a position where a speed of outside air passing through the heat exchanger 10 is higher than or equal to a predetermined value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763